TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 14, 2015



                                       NO. 03-14-00493-CV


                 Industrial Product Formulators of America, Inc., Appellant

                                                  v.

                           Rockford Business Interiors, Inc., Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 22, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.